

116 HR 5022 IH: Nicotine Or Vaping Access Protection and Enforcement Act of 2019
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5022IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Family Smoking Prevention and Tobacco Control Act to increase certain civil penalties
			 applicable to violations of certain restrictions on the sale and
			 distribution of tobacco products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nicotine Or Vaping Access Protection and Enforcement Act of 2019 or the NO VAPE Act of 2019. 2.Increasing civil penalties applicable to certain violations of restrictions on sale and distribution of tobacco products (a)PenaltiesParagraph (2) of section 103(q) of the Family Smoking Prevention and Tobacco Control Act (21 U.S.C. 333 note) is amended to read as follows:
				
 (A)In generalThe amount of the civil penalty to be applied for violations of restrictions promulgated under section 906(d), as described in paragraph (1), shall be as follows:
 (i)With respect to a retailer with an approved training program, the amount of the civil penalty shall not exceed—
 (I)in the case of the first violation, $300; (II)in the case of a second violation within a 12-month period, $500;
 (III)in the case of a third violation within a 24-month period, $1,000; (IV)in the case of a fourth violation within a 24-month period, $4,000;
 (V)in the case of a fifth violation within a 36-month period, $10,000; and (VI)in the case of a sixth or subsequent violation within a 48-month period, $20,000 as determined by the Secretary on a case-by-case basis.
 (ii)With respect to a retailer that does not have an approved training program, the amount of the civil penalty shall not exceed—
 (I)in the case of the first violation, $500; (II)in the case of a second violation within a 12-month period, $1,000;
 (III)in the case of a third violation within a 24-month period, $2,000; (IV)in the case of a fourth violation within a 24-month period, $4,000;
 (V)in the case of a fifth violation within a 36-month period, $10,000; and (VI)in the case of a sixth or subsequent violation within a 48-month period, $20,000 as determined by the Secretary on a case-by-case basis..
 (b)ApplicabilityThe amendment made by subsection (a) applies with respect to a violation of a restriction promulgated under section 906(d)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387f(d)(1)), as described in section 103(q)(1) of the Family Smoking Prevention and Tobacco Control Act (21 U.S.C. 333 note), occurring on or after the date that is 6 months after the enactment of this Act. The penalties specified in such section 103(q)(1), as in effect on the day before such date, shall continue to apply to violations occurring before such date.
			3.Mandatory age verification for all retail purchasers of tobacco products
 (a)In generalSubsection (d) of section 906 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387f) is amended by adding at the end the following new paragraph:
				
					(5)Age verification
 (A)RequirementThe Secretary shall by regulation require, in any retail sale of a tobacco product, verification of the purchaser’s age by means of photographic identification containing the bearer's date of birth.
 (B)No exception for older purchasersThe age verification requirement promulgated under subparagraph (A) shall not include any exception for any purchaser, including any purchaser above a specified age..
 (b)RegulationsThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall promulgate a final regulation pursuant to section 906(d)(5) of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a), not later than 6 months after the date of enactment of this Act.
			4.Study and report on e-cigarettes
 Not later than 5 years after the date of enactment of this Act, the Director of the Centers for Disease Control and Prevention shall—
 (1)complete a study on— (A)the relationship of e-cigarettes to tobacco cessation;
 (B)the perception of the harmful effects of e-cigarettes; and (C)the environmental effects of e-cigarette emissions; and
 (2)submit to the Congress a report on the results of such study. 